AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                        District
                                                 __________      of Maryland
                                                             District of __________

                  DR. MICHAEL L. HILL                            )
                                                                 )
                                                                 )
                                                                 )
                           Plaintiff(s)                          )
                                                                 )
                               v.                                        Civil Action No. 19-CV-695
                                                                 )
                    CBAC GAMING LLC                              )
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CBAC GAMING LLC
                                          DBA THE HORSESHOE CASINO BALTIMORE
                                          SERVE CSC LAWYERS
                                          7 ST PAUL ST, SUITE 820
                                          BALTIMORE, MARYLAND 21202



         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: KIM PARKER, ESQ
                                          THE LAW OFFICES OF KIM PARKER P.A.
                                          2123 MARYLAND AVENUE
                                          BALTIMORE, MARYLAND 21218
                                          410-234-2621
                                          INFO@KIMPARKERLAW.COM

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT

               5/6/2019
Date:
                                                                                      Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                           District
                                                    __________      of Maryland
                                                                District of __________

                  DR. MICHAEL L. HILL                                 )
                                                                      )
                                                                      )
                                                                      )
                           Plaintiff(s)                               )
                                                                      )
                               v.                                             Civil Action No. 19-CV-695
                                                                      )
                    CBAC GAMING LLC                                   )
                                                                      )
                                                                      )
                                                                      )
                          Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) JERMAINE WRIGHT
                                          In His Induvial and Official Capacity
                                          1525 Russell Street
                                          Baltimore, Maryland 21230




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: KIM PARKER, ESQ
                                          THE LAW OFFICES OF KIM PARKER P.A.
                                          2123 MARYLAND AVENUE
                                          BALTIMORE, MARYLAND 21218
                                          410-234-2621
                                          INFO@KIMPARKERLAW.COM

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT

            5/6/2019
Date:
                                                                                          Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                           District
                                                    __________      of Maryland
                                                                District of __________

                  DR. MICHAEL L. HILL                                  )
                                                                       )
                                                                       )
                                                                       )
                           Plaintiff(s)                                )
                                                                       )
                               v.                                             Civil Action No. 19-CV-695
                                                                       )
                    CBAC GAMING LLC                                    )
                                                                       )
                                                                       )
                                                                       )
                          Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) THOMAS CASSELLA
                                          In His Individual and Official Capacity
                                          135 East Summit Drive
                                          Littlestown, Pennsylvania 17340




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: KIM PARKER, ESQ
                                          THE LAW OFFICES OF KIM PARKER P.A.
                                          2123 MARYLAND AVENUE
                                          BALTIMORE, MARYLAND 21218
                                          410-234-2621
                                          INFO@KIMPARKERLAW.COM

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                    CLERK OF COURT

           5/6/2019
Date:
                                                                                           Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                           District
                                                    __________      of Maryland
                                                                District of __________

                  DR. MICHAEL L. HILL                                    )
                                                                         )
                                                                         )
                                                                         )
                           Plaintiff(s)                                  )
                                                                         )
                               v.                                             Civil Action No. 19-CV-695
                                                                         )
                    CBAC GAMING LLC                                      )
                                                                         )
                                                                         )
                                                                         )
                          Defendant(s)                                   )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CAESARS BALTIMORE MANAGEMENT COMPANY, LLC
                                          Serve: CSC-Lawyers, Inc
                                          7 St. Paul Street, Suite 820
                                          Baltimore, Maryland 21202




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: KIM PARKER, ESQ
                                          THE LAW OFFICES OF KIM PARKER P.A.
                                          2123 MARYLAND AVENUE
                                          BALTIMORE, MARYLAND 21218
                                          410-234-2621
                                          INFO@KIMPARKERLAW.COM

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT

            5/6/2019
Date:
                                                                                          Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                          District
                                                   __________      of Maryland
                                                               District of __________

                  DR. MICHAEL L. HILL                               )
                                                                    )
                                                                    )
                                                                    )
                           Plaintiff(s)                             )
                                                                    )
                               v.                                           Civil Action No. 19-CV-695
                                                                    )
                    CBAC GAMING LLC                                 )
                                                                    )
                                                                    )
                                                                    )
                          Defendant(s)                              )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BALTIMORE CITY POLICE DEPARTMENT
                                          Serve: Andre Davis, City Solicitor
                                          City Hall Room 101 100 N. Holiday Street
                                          Baltimore, Maryland 21202




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: KIM PARKER, ESQ
                                          THE LAW OFFICES OF KIM PARKER P.A.
                                          2123 MARYLAND AVENUE
                                          BALTIMORE, MARYLAND 21218
                                          410-234-2621
                                          INFO@KIMPARKERLAW.COM

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
            5/6/2019
                                                                                        Signature of Clerk or Deputy Clerk
